 ABELL ENGINEERING & MFG. 133Abell Engineering & Manufacturing, Inc. and Sheet Metal Workers™ International Association, Local Union No. 20, a/w Sheet Metal Workers™ Inter-national Association, AFLŒCIO.  Cases 25ŒCAŒ25966(E) and 25ŒCAŒ26263(E) September 12, 2003 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On January 17, 2003, Administrative Law Judge C. Richard Miserendino issued the attached supplemental decision.  The Applicant filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Sup-plemental Decision and Order. On September 13, 1999, the judge issued his decision in the underlying unfair labor practice case involving the Applicant.  On October 18, 2002, the Board reversed the judge™s 1999 decision and dismissed the consolidated complaint in its entirety.1  On November 15, 2002, the Applicant timely filed an application for an award of attorney™s fees and expenses under the Equal Access to Justice Act (EAJA), 5 U.S.C. § 504 (1982).  The applica-tion alleged, inter alia, that the General Counsel was not substantially justified in prosecuting the underlying un-fair labor practice case, in particular the 8(a)(3) and (1) allegations involving employee Richard Gist™s discharge on October 2, 1998.  In his supplemental decision, the judge found substantial justification in favor of the Gen-eral Counsel.  For the reasons stated below, we adopt this finding and deny the application. In Galloway School Lines, 315 NLRB 473 (1994), the Board summarized the principles relating to the substan-tial justification test: In order to determine whether the General Counsel has satisfied this test, it is necessary first to identify what constitutes substantial justification.  The Board has stated that substantial justification does not mean sub-stantial probability of prevailing on the merits, and that it is not intended to deter the agency from bringing forward close questions or new theories of law.  The Supreme Court has defined the phrase ﬁsubstantial jus-tificationﬂ under EAJA as ﬁjustified to a degree that                                                                                                                      1 338 NLRB 434 (2002). could satisfy a reasonable personﬂ or having a ﬁreason-able basis both in law and fact.ﬂ  Pierce v. Underwood, 487 U.S. 552, 565 (1988).  Thus, in weighing the unique circumstances of each case, a standard of rea-sonableness will apply. Id. at 473 (fns. omitted).  Accord: Inter-Neighborhood Housing Corp., 321 NLRB 419 (1996), enf. denied 124 F.3d 115 (2d Cir. 1997). We find the General Counsel™s reliance on a Wright Line2 legal theory to prosecute Gist™s October discharge was reasonable.  In the underlying unfair labor practice case, there was a dispute over what activity motivated this discharge.  The General Counsel contended that Gist was fired for all of his protected union activity, i.e., for attempting to organize the Applicant™s sheet metal shop workers throughout 1998.  The Applicant contended that Gist was fired for a single act, i.e., for breaching a duty of loyalty to the Applicant when he solicited welder David Bautista to take a job with a union contractor on October 2, 1998.  Because of this dispute over the Appli-cant™s motivation for Gist™s discharge, as well as over whether Gist™s solicitation of Bautista was permissible, a Wright Line analysis was required.   We further find that the General Counsel™s viewŠthat Gist™s solicitation of Bautista was protectedŠwas rea-sonable.  The judge thought that Gist™s solicitation of Bautista supported a reasonable inference that Gist had sought to assist the Union by attempting to do indirectly, what he could not do directly, that is, obtain another member for the Union.  Thus, the judge accepted the General Counsel™s position and found that Gist™s solicita-tion of Bautista was an extension of Gist™s union orga-nizing and fell within the broad protective ambit of Sec-tion 7.   The Board™s reversal of the judge on this point does not mean the General Counsel™s position was not sub-stantially justified.  See Teamsters Local 741 (A.B.F. Freight), 321 NLRB 886, 890 (1996).  The Board ana-lyzed Gist™s solicitation of Bautista differently than ei-ther the parties or the judge seemed to have fully antici-pated.  The Board reviewed several cases (see 338 NLRB 434, 435, and fn. 3) to explore whether Gist had lost the protection of the Act when he solicited Bautista.  Critical to this review was the Board™s finding, based on the credited record, that Gist™s organizing activity had ceased when he attempted to recruit Bautista to work for another employer, and that he pursued Bautista with the full knowledge that if Bautista took that job the Respondent  2 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 1983 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 989 (1992). 340 NLRB No. 19  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134 would lose one of only three employees in the unit.  Ac-
cordingly, the Board held Gist™s attempts to induce 
Bautista to quit were unrelated to organizing the Respon-
dent™s employees or improving their conditions of em-
ployment with the Respondent.  In this context, the 
Board ultimately found 
Clinton Corn
 Processing, 
194 
NLRB 184 (1971)
, to be ﬁmost analogousﬂ in support of 
a dismissal in Gist™s situation.  Even then, the Board took 

Clinton Corn Processing
 a step farther and identified, for 
the first time, the size of the 
work force as an important 
factor to be examined in this kind of situation.   
In the underlying case, the General Counsel did not at-
tempt to distinguish 
Clinton
 Corn Processing
.  Instead, 
the General Counsel argued that Gist™s solicitation of 
Bautista was comparable to the situation presented in 
M.J. Mechanical Services, 324 NLRB 812, 813 (1997).  
While we recognize that neither 
Clinton Corn Processing
 nor 
M.J. Mechanical Services
 is directly on point, the 
Board found certain features of 
Clinton Corn Processing
 to be more applicable to Gist™s situation.  However, the 

fact that the General Counsel sought to extend 
M.J. Me-
chanical Services
 to another factual scenario does not 
make his position unreasonable for EAJA purposes. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the application of Abell Engineering & Manu-
facturing, Inc., Indianapolis, 
Indiana, for attorney™s fees 
and expenses under the Equal Access to Justice Act is 

denied. 
 Raifael Williams, Esq.,
 for the General Counsel.
 James H. Hanson, Esq., of Indianapolis, Indiana, for the Re-
spondent. SUPPLEMENTAL DECISION 
[EQUAL ACCESS TO JUSTICE ACT] 
STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Administrative Law Judge.  
On November 15, 2002, counse
l for the Respondent, Abell 
Engineering & Manufacturing, In
c., filed an application for 
attorney™s fees and expenses pu
rsuant to the Equal Access to 
Justice Act (EAJA), 5 U.S.C. § 504 (1982), as amended, fol-
lowing the entry of an Order by the National Labor Relations 
Board on October 18, 2002, reversing this administrative law 
judge™s decision in the underlying unfair labor practice pro-
ceeding, thereby dismissing the complaint, and reinstating the 
settlement agreement in Case 25ŒCAŒ25966.
1 On January 10, 
                                                          
 1 In addition to its application for 
an award of fees and expenses, the 
Respondent filed an unopposed moti
on to withhold confidential finan-
cial information from public disclosu
re.  On consideration of that mo-
tion, and the reasons stated therein, the motion is granted and it is rec-
ommended that the financial statements
 attached as Exh. A thereto shall 
be withheld from public disclosure. 
2003, counsel for the General Counsel filed an unopposed mo-
tion to file an answer out-of-
time, along with an answer oppos-ing the application on the groun
d that the General Counsel™s 
position was ﬁsubstantially justif
ied.ﬂ 5 U.S.C. § 504(a).  Be-
cause the General Counsel™s failur
e to file a timely answer was 
not due to neglect or carelessne
ss, and will not result in undue 
prejudice to the Respondent, the unopposed motion is granted 

and the answer out-of-time is accepted.  
The Board™s Rules and Regulations Section 102.152 (a) con-
template that the determination on an application for an award 
of fees and expenses under EAJA ordinarily will be made on 
the basis of the record in the underlying proceeding.  I find that 
no further proceedings are necessary in order to make a deter-
mination in this case. 
FINDINGS OF FACT  
I.  THE UNDERLYING CASE 
The charge in Case 25ŒCAŒ25966 was filed by Sheet Metal 
Workers™ International Association, Local Union No. 20, a/w 
Sheet Metal Workers™ International Association, AFLŒCIO 
(Union) on April 2, 1998, alleging that Abell Engineering and 
Manufacturing, Inc. (Respondent), 
violated Section 8(a)(1) and 
(3) of the Act by refusing to hire or consider for hire union 

applicants William Rogers, Dennis Wheeler, Charles Parsley, 
and Mark Moran and by discharging on February 17, 1998, 
Union Organizer Richard Gist because of his union activity.  
The charge was amended on June 22, 1998, to allege that the 
Respondent violated Section 8(a)(1) of the Act by threatening 
to close the business if the employees chose to be represented 
by a union. 
On July 31, 1998, the Union and Respondent entered into a 
settlement agreement, which was approved by the Regional 
Director, whereby the Respondent agreed to offer reinstatement 
to Richard Gist, pay a specified amount of backpay to Mark 
Moran, notify William Rogers th
at he, along with other appli-
cants, would be considered for employment on a non-

discriminatory basis, and post a no
tice.  Gist was reinstated on 
August 28, 1998, Moran was paid the gross amount of $2520, 
Rogers was notified that he wo
uld be considered for employ-
ment if he applied, and a notice was posted from August 7Œ
October 8, 1998.  The Respondent
 filed a notice of compliance 
on October 14, 1998. 
In the meantime, on October 2, 1998, the Respondent dis-charged Gist again after he urged a coworker to take a higher 

paying job with a unionized employer.  The Union filed the 
charge in Case 25ŒCAŒ26263 alle
ged that the Respondent vio-lated Section 8(a)(1) and (3) of 
the Act by discharging Richard 
Gist because he engaged in union activities. 
On November 20, 1998, the Regional Director set aside the 
settlement agreement and issued a consolidated complaint es-
sentially alleging the violations asserted in the charge, as 
amended, in Case 25ŒCAŒ25966, and the charge in Case 25Œ
CAŒ26263.  I found that the discharge was unlawful.  I also found that the 
Regional Director™s revocation of a settlement agreement re-
solving allegations of earlier vi
olations of Section 8(a)(1) and 
(3) (including an earlier discharg
e of Gist) was permissible, and that the Respondent had committed a number of the presettle-
 ABELL ENGINEERING & MFG. 135ment violations alleged.  Th
e Board disagreed and found that, under the circumstances, Gist engaged in disloyal conduct that 
exceeded the protections of the Ac
t.  It therefore found that the 
discharge did not constitute a valid basis for the Regional Di-
rector™s revocation of the settl
ement agreement concerning the 
allegations of earlier violations of the Act.  Thus, the Board 
reinstated the settlement agreement and dismissed the consoli-
dated complaint in its entirety.  
II.  THE APPLICABLE LEGAL STANDARD 
Having prevailed in the underlying case, the applicant may 
be entitled to an award of fees and expenses incurred in connec-
tion with the adversary adjudicat
ion, if the General Counsel 
cannot show that his position in the underlying litigation was 
substantially justified, by showing that his position in the pro-
ceeding was reasonable in law and fact, or unless special cir-
cumstances make the award sought unjust.  
Pierce v. Under-
wood, 487 U.S. 552 (1988); 
Tyler Business Systems v. NLRB, 
695 F.2d 73 (4th Cir. 1982).  The fact that the General Counsel 
did not prevail in this litigation does not raise a presumption 
that his position was not substantially justified, nor must it be 
established that the decision to 
litigate was ba
sed on a substan-
tial probability of prevailing.  
Westerman, Inc., 
266 NLRB 799 
(1983).  III.  ANALYSIS AND FINDINGS 
In its application fo
r an award of fees, the Respondent argues 
that the General Counsel™s f
actual position was not substan-
tially justified because it did not dispute the fact that Union 
Organizer Richard Gist solicited employee Richard Bautista to 
terminate his employment at th
e Respondent to work for a com-
pany with a unionized work force.  It further argues that the 

General Counsel™s legal position was not substantially justified 
because the Board found that Gist™s conduct in soliciting 

Bautista to work for unionized
 employer was not protected 
under the Act and because the Board™s conclusion was based on 

case law which the General Counsel did not attempt to distin-
quish.  The arguments are unpersuasive.  
In the case below, the credible evidence showed that Richard 
Gist was a union organizer, w
ho was discharged for his union 
activity and subsequently was 
reinstated by the Respondent 
pursuant to a settlement agreement.  The undisputed facts 
showed that on returning to work, Gist (1) unsuccessfully tried 
to organize the Respondent™s sh
eet metal shop workers again, (2) solicited employee Richard Bautista to terminate his em-
ployment with the Respondent 
to take a job making a higher 
wage at a unionized company, and (3) that the Respondent had 
knowledge of this activity.  Finally, the undisputed facts 
showed that the Respondent 
discharged Gist again.  
Relying on a 
Wright Line
2 type theory, the General Counsel 
argued that Gist™s terminati
on was motivated by his union ac-
tivity and that the Respondent™s reason for discharge was pre-
textual.  The Respondent argued that ﬁGist™s discharge occurred 
because of his breach of duty of loyalty that he owed to Abell 
Engineering, and Abell Engineering therefore did not commit 
an unfair labor practice in disc
harging Gist because it would 
                                                          
                                                           
2 251 NLRB 1083 (1980), enfd. 662 F.2d. 899 (1st Cir. 1981), cert. 
denied, 455 U.S. 989 (1982).  
have discharged Gist even in the absence of his union activi-

ties.ﬂ (R. posthearing Br. at pp. 16Œ17.)  The Respondent con-
ceded that a 
Wright Line 
analysis was the appropriate legal 
standard to be applied to the case.  It also conceded that the 
General Counsel had satisfied his initial evidentiary burden 
under Wright Line.  Instead, in its posthearing brief, the Re-
spondent elected to focus its argument entirely on its 
Wright Line defense (i.e., that it would ha
ve terminated Gist even in 
the absence of any union activity)
.  (R. posthearing Br. at pp. 
18, 22, and 24.)
3  Based on the General Counsel™s evidence, I found that the 
evidence showed, and the Respondent conceded, that the Gen-
eral Counsel had satisfied his evidentiary burden under 
Wright 
Line.  Specifically, I found that Gist was engaged in union ac-
tivity by (1) seeking to organize the Respondent™s employees 
and (2) by encouraging Bautista to take a higher paying job 
with a union company.  I therefore found that Gist™s conduct 
fell within the broad protective ambit of Section 7 of the Act.  
At that point, the evidentiary burden shifted to the Respon-
dent.  But because the Responden
t™s defense related solely to 
conduct that I had found (and that
 it had implicitly conceded) 
was protected under the Act, and because the protected union 
solicitation at least in part resulted in Gist™s discharge,
4 I found 
that the Respondent failed to 
demonstrate that
 it would have 
discharged Gist absent hi
s protected activity.  See 
Timekeeping 
Systems, Inc., 
323 NLRB 244 (1997). 
The Board disagreed.  It found that Gist™s conduct in solicit-
ing Bautista to take a higher paying job with a union contractor 
exceeded the protections of the Act.  Specifically, it held that 
the facts in the case below were most analogous to those in 
Clinton Corn Processing, 194 NLRB 184 (1971).  In that case, 
a former employee, who was also a union official, attempted to 
solicit employees of his former employer to quit and work for a 
building trade, while he was wo
rking for a subcontractor on his 
former employer™s pr
emises.  The Board f
ound that the former 
employee™s conduct was unprotected, and therefore, he was 

lawfully barred from the former employer™s premises.
5  The Respondent argues that in light of 
Clinton Corn Process-ing, the General Counsel™s legal position was not substantially 
justified.  However, as noted above, the Respondent did not rely 

on or cite Clinton Corn Processing 
in its posthearing brief or at 
any time in this case.  Nor did it ever argue that Gist™s conduct 
was unprotected.  The fact that the Board found Gist™s conduct 
to be unprotected and dismissed the complaint on that basis does 
not establish that the General Counsel™s reliance on a Wright Line 
analysis was not substantially justified.  
 3 At no time did the Respondent argue that Gist was not engaged in 
protected union activity or cite a
ny case to support that position. 
4 The other part was the union organizing activity. 
5 In 
Clinton Corn Processing
, there was no evidence of union hostil-
ity by the former employer toward the former employee while he was 
an employee/union steward nor was there any evidence of discrimina-
tory action directed against him. The record there was free from any 
evidence that the former employer™s action in barring him from the 
premises was motivated by union
 activity while he was an em-
ployee/union steward. 194 NLRB 184, 189, and 190 fn 16. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136 Accordingly, I find that based on the evidence presented by 
the General Counsel and the lega
l argument that he made, his position was substantially justified.  
CONCLUSION 
Under all of these circumstan
ces, I find that the position 
taken by General Counsel with re
spect to a key Section 8(a)(3) 
allegation was substantially just
ified and I recommend that the 
Respondent™s application pursu
ant to EAJA be denied.
6                                                           
                                                                                             
6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
ORDER The Respondent™s application for 
an award of attorney™s fees 
and expenses is denied. 
  Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 